Citation Nr: 1738376	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for Bell's palsy, also claimed as stroke and a cerebrovascular accident (CVA).

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for global encephalitis, also claimed as a global brain injury and brain disorder.

3.  Entitlement to service connection for Bell's palsy, also claimed as stroke and a CVA.

4.  Entitlement to service connection for global encephalitis, also claimed as a global brain injury and brain disorder.

5.  Entitlement to service connection for vascular headaches.

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert J. Levine, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to September 1965, as well as active duty for training (ACDUTRA) with the United States Army Reserve from August 6, 1966, to August 19, 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal currently is under the jurisdiction of the Providence, Rhode Island RO.

The April 2012 rating decision and subsequent adjudications reopened the claims of entitlement to service connection for Bell's palsy and global encephalitis and denied the claims on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran was afforded an in-person Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript is of record.  

The Board remanded the claims in August 2015 for additional development.  Based on the July 2016 letters to the Veteran, the attempts to confirm the Veteran's Reserve service (including any active duty for training (ACDUTRA)), the association of private medical records, the November 2015 VA examinations, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Following the final adjudication of the claim by the Agency of Original Jurisdiction (AOJ) the Veteran has submitted extensive amounts of additional evidence.  In an October 2016 submission, however, he indicated that he waived AOJ consideration for any evidence subsequently submitted.  As such, the Board may proceed with adjudication of the claims.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for Bell's palsy, global encephalitis, and vascular headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  An unappealed January 2010 rating decision denied entitlement to service connection for organic mental disorder after global encephalitis and for Bell's palsy because the Veteran had not submitted new and material evidence.  

2.  Evidence received since the January 2010 Board decision raises a reasonable possibility of substantiating the Veteran's encephalitis and Bell's palsy claims.

3.  Audiometric examinations correspond to no greater than a level II hearing loss for the right ear and no greater than a level IV hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied entitlement to service connection for organic mental disorder after global encephalitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.1103 (2016).

2.  Evidence received since the January 2010 rating decision in relation to the Veteran's claim for entitlement to service connection for organic mental disorder after global encephalitis is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The January 2010 rating decision that denied entitlement to service connection for Bell's palsy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.1103 (2016).

4.  Evidence received since the January 2010 rating decision in relation to the Veteran's claim for entitlement to service connection for Bell's palsy is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

New and Material Evidence

The Veteran claims that he incurred Bell's palsy during a period of ACDUTRA in August 1966 and that his subsequently diagnosed global encephalitis is associated with a virus initially diagnosed as dysphonia plica ventricularis during his active service and/or the claimed Bell's palsy during ACDUTRA. 

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).

The Veteran most recently was denied entitlement to service connection for global encephalitis and Bell's palsy in a January 2010 rating decision.  The Veteran did not appeal the denial by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As a result, the claims of service connection for Bell's palsy and global encephalitis may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, claims of entitlement to service connection for global encephalitis and Bell's palsy were most recently denied in a January 2010 rating decision.  The evidence of record at the time of this decision consisted of the Veteran's service treatment records (STRs), VA and private treatment records, multiple medical opinions regarding the etiology of the claimed disabilities, and lay statements from the Veteran.

Again, the Veteran claims he developed Bell's palsy during a period of ACDUTRA and that his subsequently diagnosed global encephalitis is part of the same viral process that was diagnosed as dysphonia plica ventricularis during his active service and/or his claimed Bell's palsy during ACDUTRA.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran has residuals of Bell's palsy and global encephalitis that were incurred in or are otherwise related to service.  The Board finds the evidence received since the above decision does so.

In that regard, the Veteran has submitted an October 2015 letter from a private physician.  The opinion letter discussed the Veteran's in-service dysphonia plica ventricularis in 1965, the claimed diagnosis of Bell's palsy in August 1966, and the post-service encephalitis.  Moreover, the letter referenced the prior opinion that a virus common to each of the above disorders first appeared while the veteran was on active duty in Germany or France, experienced a period of dormancy, and reappeared subsequently as Bell's palsy and viral encephalitis.  The letter concluded, "It is very hard in neurology not to link the three viral infections together.  Very commonly you get Bell's palsy, the virus stays dormant and then encephalitis happens, or actually we can pre-date to the viral pharyngitis, the virus stayed dormant, and then Bell's palsy re-activated.  At that time in 1960s I do not believe Lyme disease was known.  As I recall Lime [sic] disease became common in early 1990s.  Another potential was actually a form of Lyme disease.  The Europe Lyme disease is different than the Lyme in the United States.  I have not seen a case but that also is another potential, so I can say all those three (virus) infections are linked together and they are caused by the same agent and this in my opinion is more than probable.  I will say to a reasonable degree of medical certainty, 70% that is the case."  

In addition, a May 2014 statement from a private physician indicated that speech problems while in service "may have been the initial presentation of [the Veteran's] neurological problems."

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above medical evidence suggests a possible association between the claimed Bell's palsy and encephalitis and the Veteran's active and ACDUTRA service.  At the very least, this new evidence raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's Bell's palsy and encephalitis claims.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for Bell's palsy and global encephalitis on the merits.

Increased Rating

The Veteran alleges that the RO erroneously failed to assign him a compensable rating for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  Here, the disability has not significantly changed and a uniform evaluation is warranted. 

A December 2009 private audiometric examination is of record.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
60
65
LEFT
20
20
50
60
70

Speech audiometry revealed speech recognition ability of 84 percent in both the right and left ears.  The average of the pure tones between 1000-4000 Hz was 47.5 for the right ear and 50 for the left.  As an initial matter, the Board notes that it is unclear whether the speech recognition testing was done using the Maryland CNC word list, as required for VA rating purposes, but even presuming that such list was used, using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and II for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86(a) & (b).

The Veteran underwent a VA audiological examination in August 2011.  At that time, the Veteran reported that he had to use ear plugs when his wife watched television without using her hearing aids.  In addition, the examiner indicated that the Veteran's level of hearing would result in trouble hearing in situations that would be considered "difficult" listening environments (those settings where there were multiple talkers, reverberation, low lighting, and significant background noise).  Such hearing problems would not be fully remediated by the use of hearing aids.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
65
70
LEFT
15
15
45
65
70

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 90 percent in the right ear and 92 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 48.75 for the right ear and 48.75 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

During a November 2013 audiology consultation the Veteran reported significant difficulty understanding speech in background noise, at a distance, and without visual cues.  He also had difficulty hearing the television and conversing on the telephone.  The Veteran reported good benefit with his hearing aids.  He did not wear the hearing aids "around the house," but did wear them when watching television or when going out.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
70
70
LEFT
20
30
60
75
75

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 86 percent in the right ear and 90 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 52.5 for the right ear and 60 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and III for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86(a) & (b).

The Veteran underwent another VA audiological examination in November 2015.  During the examination, the Veteran reported that the functional effect of his disability was decreased hearing acuity, including a worsening of his hearing acuity since the time of the last examination.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
75
80
LEFT
25
40
65
75
80

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent in the right ear and 78 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 56 for the right ear and 65 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and IV for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86(a) & (b).

The Board has considered the lay statements provided by the Veteran as to worsening hearing acuity during the appellate time period.  The audiometric testing supports the Veteran's subjective worsening hearing acuity; however, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Based on those factors, the Veteran's hearing acuity does not meet the criteria for a compensable rating for his bilateral hearing loss.  As to the Veteran's functional abilities, the Veteran reports difficulty understanding others or the television, particularly in areas with significant levels of background noise.  The Court has specifically held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  As such, the Veteran's difficulty hearing others, to include in environments with significant background noise, is fully contemplated by the current ratings assigned for his bilateral hearing loss disability.

Here, there is no evidence of a change in the Veteran's hearing since the November 2015 examination and, therefore, nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level at any point since service connection was granted.  Staged ratings, therefore, are inapplicable here.  Considering the results of the VA examinations, entitlement to a compensable rating is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for global encephalitis is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for Bell's palsy is reopened; the appeal is granted to this extent only.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Board concludes that a remand is necessary for additional development with respect to the claims for entitlement to service connection for global encephalitis, Bell's palsy, and vascular headaches.

Specifically, the Veteran was afforded a VA examination in November 2015.  The examiner noted the Veteran's diagnosis of encephalitis after separation from service and following examination of the Veteran concluded that the global brain injury was less likely than not related to service.  The sole rationale was that the Veteran was diagnosed with encephalitis more than one year after his separation from service.  

The Board finds this opinion inadequate, as it failed to discuss or consider the Veteran's primary argument that the encephalitis was part of a virus process that first manifested in his in-service dysphonia plica ventricularis and pharyngitis, went dormant until it again manifested as Bell's palsy during an August 1966 period of ACDUTRA, and again returned in January 1967 as encephalitis.  

The Veteran's in-service dysphonia plica ventricularis and pharyngitis are documented in the service treatment records.  As to the claimed Bell's palsy, the Veteran does have a confirmed period of ACDUTRA from August 2, 1966, to August 18 or 19, 1966.  In addition, the Veteran contends that during that ACDUTRA he awoke one morning and the left side of his face was numb and sagging.  He sought treatment from an unknown and unnamed individual who the Veteran presumed was a trained medical professional.  That individual discussed with the Veteran his symptoms and diagnosed Bell's palsy without any examination, diagnostic testing, or documentation of the visit.  The Board notes that the Veteran is competent to describe physically observable symptoms and there are multiple statements confirming that the Veteran did appear ill during the period of ACDUTRA, without indicating any specifically observed symptoms or problems.  Although the Veteran is competent to report a contemporaneous diagnosis, given that he is uncertain as to the specific nature of the individual providing the diagnosis, the Board cannot accept the statement as a diagnosis of Bell's palsy by a competent medical professional.  As such, a medical opinion is necessary to determine whether the Veteran's reported symptoms during his period of ACDUTRA were consistent with a diagnosis of Bell's palsy.

As to the Veteran's overarching contention that his active service, ACDUTRA, and post-service medical problems represented a continuation of the same virus process, there is conflicting medical evidence.

A November 1967 letter from Dr. S.L. indicated that, "it is difficult at this time to reconstruct the episode that occurred in early 1967.  Conceivably this could have been a demyelinating disorder, it could have been a postinfectious allergic response, or, I suppose, it even could have been true encephalomyelitis.  At this time, in the absence of any significant residue, it seems to me at best speculative to try to come up with an answer in view of the minimal symptomatology now present."

A February 1993 letter from Dr. D.F.G. discussed the Veteran's good health prior to service, his in-service treatment for dysphonia plica ventricularis, his August 1966 diagnosis of Bell's palsy, and his January 1967 treatment for encephalitic rediculitis.  The physician concluded, "In my opinion it is not appropriate to conclude that three viral induced events occurring during a fifteen month period (disphonia plica ventricularis, viral pharyngitis, bells palsy, and virst encephalitis) were coincidental, particularly in a young, otherwise healthy adult.  It is more probable, in my opinion, that a virus common to each, as yet unidentified, which first appeared while the veteran was on active duty in Germany or France, experienced periods of dormancy, and reappeared subsequently as bells palsy and viral encephalitis.  We know that such viruses, with such characteristics, do exist."

An April 1993 VA examination report discussed the Veteran's contentions and in-service treatment.  The examiner stated that the issue of viral involvement in the etiology of Bell's palsy "is somewhat controversial (except varicella herpes zoster virus) and the issue of re-activation of herpes symplex infection of geniculate ganglion remains to be controversial as well.  As a neurologist, I cannot address the issue of plica ventricularis and its relation to the etiology of a subsequent herpes encephalitis.  However, the time course (2 - 3 years) makes this association unlikely.  Never-the-less, the final opinion on this issue should be offered by an othorhinolaryngolist... I would also like an ENT consultant to take in account that this patient's laryngeal condition is rather chronic than acute which makes association with herpes simplex virus to be less likely.  Of note, ubiquitous nature of HSV-1 (cause of 'cold sores', herpes labialis, etc.) and potential latency (up to 30 years in VZV) should be also taken into account.  Therefore, in some sense, it is possible that both Bell's palsy and HSV encephalitis are related.  However, there is no proof of that in current literature."

A June 1993 letter from Dr. S.H.A. noted review of the above February 1993 letter and stated, "I concur that it is possible that the encephalitis was of an origin similar to the viral illnesses suffered while in the service."

A June 1993 letter from Dr. J.F.M. noted a review of the Veteran's medical records and an interview of him.  The physician indicated, "I feel it is quite possible that the laryngitis, Bell's Palsy, encephalitis, and mononucleosis in 1964-1968 were all aspects of the same illness."

In addition, the May 2014 and October 2015 private physicians' letters, discussed above, also suggest a potential relationship between in-service problems and post-service encephalitis.

In light of the foregoing, the Board finds that a remand is necessary for a VA examination to consider the foregoing lay and medical evidence and provide an opinion as to the relationship between the in-service and post-service symptoms and diseases.

As to the claimed vascular headaches, a November 2015 VA examination report specifically linked the headaches to the encephalitis, remanded herein.  As such, the claims are inextricably intertwined and adjudication of the headache claim is deferred pending the above development for the encephalitis claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination for his claimed Bell's palsy and global encephalitis.  The examination should include an interview of the Veteran and complete examination with any appropriate testing.  The electronic claims file should be made available to the examiner for review and the examiner should indicate that it has been reviewed. 

The examiner should offer an opinion as to:

(a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's reported symptoms during his August 1966 period of ACDUTRA would support a contemporaneous diagnosis of Bell's palsy or other viral disease and, if so, whether the Veteran has experienced any chronic residuals during the appellate time period; and

(b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dysphonia plica ventricularis and pharyngitis during his active service and/or any viral disease determined to have been present during his August 1966 ACDUTRA service were part of the same viral process that caused his January 1967 encephalitis or other global brain injury?  

In reaching the above conclusions, the examiner is invited to consider (and reconcile to the extent necessary) the many medical opinions and the lay statements both for and against such a prospective link, as well as the lay evidence regarding the Veteran's symptoms during his August 1966 period of ACDUTRA and the treatise evidence regarding viruses and viral processes.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Thereafter, readjudicate the Veteran's claims. If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


